                                                Case 2:19-cr-00448-DLR Document 73 Filed 04/28/21 Page 1 of 2




                                        1 Mark Kokanovich (021168)
                                          kokanovichm@ballardspahr.com
                                        2 Dennis K. Burke (012076)
                                          burked@ballardspahr.com
                                        3 BALLARD SPAHR LLP
                                          1 East Washington Street, Suite 2300
                                        4 Phoenix, AZ 85004-2555
                                          Telephone: 602.798.5400
                                        5 Facsimile: 602.798.5595
                                          Attorneys for Defendant James B. Panther
                                        6
                                        7                            IN THE UNITED STATES DISTRICT COURT
                                        8                                  FOR THE DISTRICT OF ARIZONA
                                        9
                                            United States of America,
                                       10                                                   NO. CR-19-00448-PHX-DLR-2
                                                              Plaintiff,
                                       11                                                   DEFENDANT’S MOTION TO
1 East Washington Street, Suite 2300




                                                              vs.                           CONTINUE SENTENCING
                                       12                                                   HEARING
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                            James B. Panther,
                                       13
                                                              Defendant.
                                       14
                                       15
                                       16            Defendant, James Panther, hereby respectfully requests a 90-day continuance of the
                                       17 sentencing hearing currently set for Monday, June 14, 2021 at 10:30 a.m. to provide
                                       18 additional time necessary for preparation for the hearing.         Undersigned counsel has
                                       19 communicated with David Bybee, counsel for the government, regarding this request.
                                       20 Mr. Bybee is in agreement and does not oppose this request for a continuance.
                                       21            RESPECTFULLY SUBMITTED this 28th day of April, 2021.
                                       22                                              BALLARD SPAHR LLP
                                       23
                                                                                       By: /s/ Dennis K. Burke
                                       24                                                  Mark Kokanovich
                                                                                           Dennis K. Burke
                                       25                                                  1 East Washington Street, Suite 2300
                                                                                           Phoenix, AZ 85004-2555
                                       26                                                  Attorneys for Defendant James B. Panther
                                       27
                                       28

                                            DMWEST #41446190 v1
                                                Case 2:19-cr-00448-DLR Document 73 Filed 04/28/21 Page 2 of 2




                                        1                                CERTIFICATE OF SERVICE
                                        2
                                                     I certify that on the 28th day of April, 2021, I electronically transmitted the
                                        3
                                            foregoing document to the U.S. District Court for the District of Arizona Clerk’s Office
                                        4
                                            using the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to all
                                        5
                                            CM/ECF registrants.
                                        6
                                        7
                                            /s/ Catherine M. Weber
                                        8
                                        9
                                       10
                                       11
1 East Washington Street, Suite 2300




                                       12
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                            DMWEST #41446190 v1                         2
